Title: From Thomas Jefferson to United States Senate, 2 March 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States 
                     
                     Mar. 2. 1805.
                  
                   I nominate Robert Smith, now Secretary of the Navy, to be Attorney General of the United States—
                  Jacob Crownenshield of Massachusets to be Secretary of the Navy—
                   Obadiah Jones of Georgia to be one of the judges of the court of the Missisipi territory.
                  
                     Th: Jefferson 
                     
                     
               